Case 3:19-cv-03003-M-BN Document 16 Filed 07/22/20          Page 1 of 2 PageID 423



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

GWENDOLYN D. GABRIEL and      §
BARBARA J. GABRIEL,           §
                              §
          Plaintiffs,         §
                              §
V.                            §                     No. 3:19-cv-3003-M
                              §
THE DALLAS COUNTY CIVIL COURT §
SYSTEM, ET AL.,               §
                              §
          Defendants.         §

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed.

      The District Court reviewed the proposed Findings, Conclusions, and

Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.

      The Court therefore STRIKES Plaintiffs Gwendolyn D. Gabriel and Barbara

J. Gabriel’s Re-Filing of Complaint 3-19-CV-3003-M [Dkt. No. 12] and TERMINATES

the motion to dismiss filed June 23, 2020 [Dkt. No. 14].

      The Court further WARNS Plaintiffs that further frivolous filings in this action

will subject them to sanctions.




                                          1
Case 3:19-cv-03003-M-BN Document 16 Filed 07/22/20         Page 2 of 2 PageID 424



      These sanctions could include the imposition of monetary sanctions and/or the

Court’s precluding Plaintiffs from making further filings without leave of Court.

      SO ORDERED this 22nd day of July, 2020.




                                          2
